Case 3:20-cv-00308-DJH-CHL Document 29 Filed 09/09/21 Page 1 of 1 PageID #: 80




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ALEXANDRIA MOSNESS,                                                                    Plaintiff,

 v.                                                     Civil Action No. 3:20-cv-308-DJH-CHL

 USAA SAVINGS BANK,                                                                  Defendant.

                                           * * * * *

                                            ORDER

        The parties have filed a stipulation of dismissal with prejudice signed by all parties who

have appeared. (Docket No. 28) Accordingly, and the Court being otherwise sufficiently advised,

it is hereby

        ORDERED that this action stands DISMISSED with prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii) and is STRICKEN from the Court’s active docket.

        September 9, 2021




                                                1
